Reasons for Allowance
Claims 62-81 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 62, there is no teaching, suggestion, or motivation for combination in the prior art to include a space between the structure and the at least a portion of the circuitry; and a transducer including a membrane, the transducer located outside of the space, wherein the MEMS device defines a volume containing the structure and the transducer, and wherein the space thermally insulates the membrane from the at least a portion of the integrated circuitry.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 75, there is no teaching, suggestion, or motivation for combination in the prior art to include a second die comprising integrated circuitry operatively coupled to the MEMS transducer, wherein the second die comprises a thermal impedance structure mounted above at least part of the integrated circuitry for reducing the effect of change in temperature of the integrated circuitry on the membrane, and wherein the MEMS microphone packaged device further comprises a lid defining a volume containing the MEMS transducer die and the thermal impedance structure.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 62, there is no teaching, suggestion, or motivation for combination in the prior art to include a MEMS transducer provided in a second region of the die; and an enclosure provided on a thermal flow path between the first region and the second region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893